Citation Nr: 1126814	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for dental treatment for porcelain dental crowns (caps). 


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1952 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The evidence does not show that the Veteran has a dental condition due to a combat wound or other in-service dental trauma, and he was not a prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to VA outpatient dental treatment have not been met. 38 U.S.C.A. §§ 1110, 1131, 1712, 5103(a), 5103A, 5107 (West 2002 & 2010); 38 C.F.R. § 3.102, 3.381, 4.149, 4.150, 17.161-17.165 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In November 2004 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the March 2008 rating decision, November 2008 SOC, and September 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim for service connection is being denied, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The Board notes that while the letter that was sent to the Veteran in November 2004 did not include the issue currently before the Board in the list of pending issues, the Veteran had included a dental issue in his August 2004 claim.  Therefore, the claim was pending at that time, and the November 2004 letter satisfies VA's duty to notify and assist.  In addition, in his numerous articulate and detailed assertions in support of his claim, the appellant, although unrepresented, has demonstrated actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claim, such as when he submitted private dental records and requested that VA treatment records be obtained.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

The Veteran contends that he is eligible for service connection for dental treatment for porcelain dental crowns (caps). 

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381 (2010).  In some cases dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule of ratings - dental and oral conditions), Diagnostic Codes (DCs) 9900-9916 (2010).  In the present case, the Veteran is claiming service connection for treatment purposes only.

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted.  Such guidelines are as follows:

(1) Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.

(2) Teeth noted as filled at entry will be service connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected.

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be service connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered serviceconnected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.

The Board further notes that 38 C.F.R. § 17.161 (2010) sets forth classes of eligibility for dental treatment.  Under 38 C.F.R. § 17.161(a), addressing Class I eligibility, it is provided that those having a service-connected compensable dental disability or condition may be authorized dental treatment as necessary to maintain oral health and masticatory function.

Furthermore, 38 C.F.R. § 17.161(b) provides eligibility for dental treatment under Class II, Class II(a), Class II(b), and Class II(c).  With respect to Class II, Class II(a), and Class II(b), having a service-connected compensable or noncompensable dental disability or condition is a predicate to eligibility.  Class II(c) eligibility is not dependent on having a service-connected compensable or noncompensable dental disability or condition.  Instead, eligibility is dependent upon having POW status for a period on 90 days or more.  It is determined that "noncompensable" service-connected disability, for purposes of 38 C.F.R. § 17.161, would include a grant of service connection for treatment purposes, and not simply a "zero percent" evaluation for compensation under 38 C.F.R. § 4.150.

The service dental records show that the Veteran had a dental examination when he entered service in February 1952, and teeth 3, 14, 18, and 19 were extracted within the first 180 days of service.  Teeth 2, 4, 17, and 20, 31, and 32 were noted to be carious and teeth 7, 8, and 9 had fillings.  The Veteran had root canal therapy on tooth 7 in 1964, which was after 180 days of service.  Private post-service dental treatment records show that in 1976 he received ceramic crowns on several teeth.  Giving the benefit of the doubt to the Veteran, the Board concludes that the criteria under 38 C.F.R. § 3.381(a) have been satisfied here and that the Veteran's porcelain dental crowns are service connected solely for the purpose of establishing eligibility for outpatient dental care under 38 C.F.R. § 17.161.

Those having a service connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition.  38 C.F.R. § 17.161(b)(2)(i).  The regulations in effect at the time of the Veteran's discharge from service also allowed for a one-time correction of service-connected noncompensable dental conditions or disabilities if the application for treatment was made within a year of discharge.  38 C.F.R. § 17.123(b) (1975).

The Veteran wrote in a June 2010 statement that he did not undergo a retirement physical examination before leaving service.  Therefore, he said, he had a physical examination at the Seattle VA hospital within several months after service.  He was then authorized to have private dental treatment, for which he would be reimbursed.  He also wrote that was assured that VA would take care of future dental maintenance.  As discussed above, private treatment records indicate that the Veteran had extensive dental treatment that included crowns on several teeth in 1976.  The Veteran also wrote that teeth 15, 16, 17, and 29 were extracted at a VA facility.  The Board notes that the RO was notified by the VA Puget Sound Health Care System, during the course of the present claim, that those records are unavailable.  However, regardless of the availability of the VA treatment records, the evidence of record, including the Veteran's statements, indicates that the private treatment notes from 1976 to 1977 were for treatment necessary for a one-time correction which was completed at that time.  See 38 C.F.R. § 17.123(b) (1975); 38 C.F.R. § 17.161(b)(2)(i) (2010).

The Veteran is not eligible for dental treatment under Class I because he does not have a service-connected compensable dental disability.  A service-connected noncompensable disability is a predicate to eligibility for dental treatment under Classes II, II(a), and Class II(b).  He does have a noncompensable service-connected disability in this case.  However, he is not eligible for treatment under Classes II(a), II(b), or II(c) because he was not a POW and he did not sustain his dental disorder as a result of a combat wound or in-service trauma.  There are no other relevant classes of eligibility based on the facts of record in the instant case.  See 38 C.F.R. § 17.161. 

The Veteran wrote in an April 2007 letter to a Congressman that he was involved in several atomic and hydrogen bomb tests starting in 1952 and that he was later attached to the parent ship of Project SHAD (Shipboard Hazard and Defense program).  In July 2004 he had a VA evaluation for environmental exposure, which included Project SHAD, nuclear weapons testing, and asbestos.  He reported having all of his teeth capped within a year after leaving service and having had significant work on those caps and crowns over the years, at his own expense.  The examiner noted that the Veteran's health concerns included dental problems but opined that there was no clear evidence of a direct relationship between exposures during service and any current medical condition.  There had been no malignancies to date or any physical finding suggestive of such.  The examiner also wrote that the Veteran was encouraged to put in a claim for his dental concerns.

In conclusion, the evidence of record does not support a grant of entitlement to service connection for dental treatment for porcelain dental crowns (caps).  The Board has high regard for the Veteran's long and honorable service to the Nation.  We sympathize with the Veteran if he was misled into believing that he was eligible to have ongoing dental treatment covered by VA after receiving the one-time treatment after service.  Unfortunately, there is no statutory of regulatory authority to grant him service connection for dental treatment. 

Because the preponderance of the evidence is against his claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for dental treatment for porcelain dental crowns (caps) is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


